Citation Nr: 0308819	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  91-37 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for the service connected 
multiple sclerosis, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from June 1949 to March 1953 
and from July 1954 to July 1964.  

This appeal arises from an October 1988 rating decision of 
the Roanoke, Virginia Regional Office (RO).  The case was 
remanded from the Board to the RO in January 1992 for 
additional development of the evidence.  In May 1995, the 
Board issued a decision which awarded a 30 percent evaluation 
for the service connected multiple sclerosis.  

The veteran filed an appeal to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court").  A joint motion to remand this case to the 
Board was filed with the Court in April 1996.  The case is 
again before the Board pursuant to an April 1996 order of the 
Court wherein that part of the May 1995 Board decision which 
denied entitlement to a rating in excess of 30 percent for 
multiple sclerosis was vacated and the matter was remanded to 
the Board.  The case was remanded from the Board to the RO in 
July 1996, April 1997 and February 2001 for additional 
development of the evidence.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's symptoms have remained relatively stable 
during the pendency of this claim; clinical findings have 
demonstrated the presence of ascertainable residuals, but no 
more.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for the service connected multiple sclerosis have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.124a, Diagnostic Code 8018 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by VA 
as part of that notice (to include what evidence, if any, 
will be obtained by the claimant, and which evidence, if any, 
will be retrieved by VA).  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001). See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), where the 
U.S. Court of Appeals for Veterans Claims (Court) addressed 
the duty to notify requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), set forth in 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  As set forth below, the RO's actions 
throughout the course of this appeal have satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  The veteran was informed in the October 
1988 and subsequent rating decisions of the evidence needed 
to substantiate his claim.  He was provided an opportunity to 
submit such evidence.  In the June 1989 statement of the case 
and subsequent supplemental statements of the case, the RO 
notified the veteran of all regulations relating to his 
claim, informed him of the reasons for which it had denied 
his claim, and provided him additional opportunities to 
present evidence and argument in support of his claim.  The 
veteran was supplied with a VCAA compliance letter in January 
2002 in which he was informed as to VA's duty to assist him 
in obtaining evidence for his claim, what the evidence must 
show to establish his claim, what had been done to assist the 
veteran with his claim, and what information or evidence that 
VA needed from the veteran.  The Board finds that the 
information provided to the veteran specifically satisfies 
the requirements of 38 U.S.C.A. § 5103 (West 2002).  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Voluminous VA 
and private treatment records that span the approximate 15 
year history of this claim have been obtained.  The veteran 
has been afforded multiple VA neurologic examinations that 
contain all clinical findings necessary to fully and fairly 
evaluate his claim to include a medical nexus opinion when 
appropriate.  Moreover, the RO undertook all necessary steps 
to afford the veteran a VA neurology examination when he was 
incarcerated.  The veteran also provided personal testimony 
at a RO hearing.  In short, VA has fulfilled the duty to 
assist by aiding the veteran in obtaining evidence that 
relates to his claim.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would require a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).




Factual background

A February 1972 report from Norfolk General Hospital includes 
a diagnosis of probable multiple sclerosis.  

By rating decision in June 1972, service connected was 
granted for multiple sclerosis.  A 60 percent evaluation was 
assigned effective from May 1972.

A February 1983 private hospital report indicates that there 
was no real residual or recurrent symptoms related to 
multiple sclerosis.  The discharge diagnoses included 
multiple sclerosis by history.

By rating decision in December 1985, the evaluation for 
multiple sclerosis was reduced from 60 percent to 
noncompensably disabling, effective from March 1, 1986.

By decision of the Board in March 1987, the noncompensable 
evaluation for multiple sclerosis was continued as it was 
concluded that the medical evidence demonstrated that 
multiple sclerosis was currently in remission with no 
definite residuals.

An August 1988 statement from Marcus Rice, M.D., indicates 
that the examiner had treated the veteran for a number of 
years.  It was stated that the veteran's multiple sclerosis 
had been relatively quiet as far as he could tell.  Motor 
examination showed normal tone, bulk and power of the upper 
extremities.  There was mild spasticity of the legs.  
Weakness was not detected.  The impressions included probable 
multiple sclerosis.  The veteran appeared to be fairly 
vigorous.  The chief complaint relative to multiple sclerosis 
was impotence.  

The veteran testified in May 1990 that he had trouble 
walking, especially at night; that he had muscles spasms 
especially of the calf; that he suffered from numbness of the 
extremities; that he suffered from fatigue with stiffness 
after exertion; that he suffered from atrophy of the legs; 
that he suffered from loss of taste and smell; and that he 
suffered from vertigo and a lack of coordination when 
walking.

On VA neurology examination in October 1990, it was noted 
that a brain MRI in 1988  revealed areas of increased signal 
intensity of the paraventricular white matter that were 
attributed to atypical multiple sclerosis.  The veteran had 
complained for years of low back pain for which a laminectomy 
was performed in October 1989.  On examination, the veteran 
was well nourished and well developed.  Motor examination 
showed essentially normal tone, bulk and strength.  No 
fasciculations were noted.  Gait was normal.  Deep tendon 
reflexes were brisk and equal bilaterally.  Sensory 
examination was intact pinprick and light touch.  The 
examiner concluded that clinical examination had revealed no 
symptomatology that could with certainty be attributed to 
multiple sclerosis.  It was possible that at least some of 
the veteran's past and present problems could be due to 
musculoskeletal disorders.  However, the presence of brain 
MRI findings were compatible with multiple sclerosis and the 
presence of a demyelinating process of the central nervous 
system could not be excluded.  It was therefore suggested 
that a further workup should be done prior to accepting or 
rejecting the diagnosis of probable multiple sclerosis.

A February 1992 statement from Dr. Rice shows that an 
examination revealed stigmata of multiple sclerosis with mild 
spasticity and hyperreflexia of the lower extremities.  From 
a standpoint of multiple sclerosis, there had been no 
significant progression or exacerbation.  

A March 1992 VA hospital summary shows that the veteran was 
admitted in stable condition for evaluation and confirmation 
of a previously documented diagnosis of multiple sclerosis.  
On examination, there was no muscular weakness.  There were 
no lateralizing signs or focal deficits.  There was 
questionable myelopathy.  The initial impression was multiple 
sclerosis.  A spinal tap, a CT scan of the head and neck were 
obtained.  The diagnoses included multiple sclerosis, likely 
confirmation awaited.

An April 1992 VA neurology examination report includes the 
opinion that the veteran was suffering from multiple 
sclerosis though it seemed to be in remission at that time.

On VA neurology examination in July 1993, it was noted that a 
spinal tap during a hospitalization in March 1992 showed a 
few lymphocytes with normal glucose and protein.  Spinal 
fluid for immunological studies for multiple sclerosis were 
missing.  An MRI scan of the brain could suggest 
demyelinating disease but it was the radiologist's opinion 
that findings could represent multiple ischemic lesions.  
Very little change had occurred since the last study that was 
done some years before.  The impression was mild 
manifestations of demyelinating disease.  It was noted that 
this was a very complicated less than straight forward 
history and situation. Certainly the come-and-go central 
nervous system symptoms could be compatible with multiple 
sclerosis.  On examination at that time there were some 
mildly hyper exaggerated reflexes below the waist.  He had no 
other long tract findings as one would have in an ongoing 
demyelinating disease.

A VA spinal tap report from August 1993 indicates that in 
light of the results and the veteran's history, the diagnosis 
could only be termed as possible multiple sclerosis.  The 
veteran's MRI that showed scattered white matter lesions 
could be a result of hypertension or they could indicate 
demyelinating disease.  Thus the examiner was not absolutely 
confident in rendering a diagnosis of multiple sclerosis.  

A May 1994 statement from Dr. Rice indicates that the veteran 
had had a number of symptoms to include chronic fatigue, 
spastic and ataxic gait, tinnitus and multiple episodes of 
pain caused by lumbar radiculopathy.  MRI scans showed 
multiple areas of increased signal in the white matter that 
was characteristic of multiple sclerosis.  Based on the 
veteran's symptoms, abnormal fluid and typical MRI findings, 
it was opined that the veteran had clinically definite 
laboratory supported multiple sclerosis.  

Dr. Rice indicated in September 1994 that the veteran 
continued to exhibit signs and symptoms of multiple 
sclerosis.  He had chronic fatigue, nystagmus on bilateral 
lateral gaze, spasticity of both lower extremities, equivocal 
Babinski's signs and a mild ataxic gait.

Dr. Rice indicated in April 1996 that the veteran suffered 
from fatigue that was felt to be related to multiple 
sclerosis.  He had spasticity with mild paraparesis of both 
legs.  There was hyperreflexia and equivocal plantar 
responses.  It was opined that the veteran was suffering from 
multiple sclerosis of the secondarily progressive type.  It 
was further opined that the veteran was completely disabled 
for any employment based not only on his multiple sclerosis 
but also on his severe degenerative spine disease.

On VA examination in October 1996, it was noted that the 
veteran reported that he had not had additional 
symptomatology that he would refer to his multiple sclerosis 
since the 1970s.  The veteran complained of a continued 
decrease in taste and smell, impotence, fatigability and leg 
pain on walking.  The assessment was that evidence of 
multiple sclerosis was less than compelling at that time 
given the veteran's previous imaging studies, 
electrodiagnostic studies and cerebral fluid evaluation.  
Given the lack of a recent history of exacerbations and 
remissions, repeat diagnostic testing would be of little 
additional diagnostic value.  

The minimal hyperreflexia and decreased sensation of the 
right medial thigh were most consistent with the documented 
low back arthritis that required a laminectomy in 1989.  The 
electrodiagnostic abnormalities and MRI findings could be 
most plausibly explained by the right lateral medullar 
infarct of 1967 as well as other lesions that may be 
consistent with multiple small vessel infarctions due to 
hypertension.  The symptoms of vertigo, ataxia and hearing 
loss could be consistent with right-sided Meniere's disease 
or labyrinthine disease for which the veteran underwent a 
right transmastoidal labyrinthectomy.  The veteran underwent 
prostate surgery in 1985 that would explain his urinary 
symptoms and impotence.  Complaints relative to leg pain and 
fatigability were not particularly evident on examination 
although the veteran did have enhanced knee jerk reflexes 
bilaterally as well as right medial thigh sensory abnormality 
that might be consistent with a neuropathy of the anterior 
division of the obturator nerve on the right or L3 
radiculapathy as a result of the documented lumbar spine 
disease.

On VA orthopedic examination in March 1997, the veteran had 
neck, back and leg pain with poor balance and left lower 
extremity weakness.  Motor power of the left leg was 75 
percent of the right leg was probably due to multiple 
sclerosis.  The veteran walked with a shuffling gait with the 
feet separated for balance.  Knee and ankle jerks were 
present bilaterally.  Right and left plantar responses were 
absent.  The diagnoses included multiple sclerosis that 
resulted in poor balance and left leg weakness that was 
currently stable.

An April 1997 treatment notation from Dr. Rice indicates that 
neurologically the veteran was doing about the same with no 
new radicular or demyelinating symptoms.  There was mild left 
leg spasticity.  The impression was chronic inactive multiple 
sclerosis.  Overall neruologic status appeared to be stable.  
In November 1997 Dr. Rice indicated that the veteran's 
multiple sclerosis had been stable.  He did not need any 
specific therapy.

On VA neurology examination in March 2000, complaints 
included numbness of one leg  and dragging of the foot.  The 
veteran could not remember which foot was numb.  The 
diagnoses included multiple sclerosis.

In a June 2001 statement, the veteran indicated that he had 
received no medical treatment for multiple sclerosis since 
his incarceration.

On VA neurology examination in September 2001, the examiner 
noted that the veteran's claims folder had been reviewed.  
The veteran's pertinent medical history was recounted.  An 
MRI in 1988 showed scattered white matter lesions.  This was 
felt to show somewhat atypical multiple sclerosis.  The 
veteran was currently unable to remember his last 
exacerbation.  There currently was some jumping of the calves 
when he was asleep.  He was unsure whether this constituted 
an exacerbation of multiple sclerosis.  He had no specific 
neurologic complaints such as diplopia, dimming of vision, 
dysarthria, hemisensory loss or weakness.  He otherwise had 
experienced no change from his neurologic baseline.  The 
jumping of calf muscles did not affect his ability to walk or 
to do anything else he needed to do at the prison.  The 
veteran was not having any other active neurologic complaints 
such as headaches, seizures or syncope.  There was no active 
dysesthesia or paresthesia.  

On motor examination, strength was 5/5 with normal tone and 
bulk.  Sensory examination revealed intact pinprick.  There 
was a mild decrease in vibratory sense at the bilateral 
ankles but not something unexpected for a man of the 
veteran's age.  Deep tendon reflexes were 3+/4+ in all joints 
without evidence of clonus.  Gait and station were normal.  
He did have trouble performing a tandem gait.  

It was noted that the veteran had what was felt to be a brain 
stem infarct at the age of 37.  It was far more likely that 
this was the veteran's initial attack of multiple sclerosis, 
which the examiner felt the veteran suffered from.  His 
pattern would be relapsing and remitting or even "burned 
out" multiple sclerosis.  The veteran could not even 
remember his last exacerbation.  A labyrinthectomy had 
eliminated any further episodes of nausea, vomiting and 
vertigo.  A lumbar puncture showed elevated protein, but 
nothing that the examiner could actually state was blatant 
for multiple sclerosis.  An MRI showed some white matter 
changes that could be consistent with an atypical form of 
multiple sclerosis or simply due to ischemic disease due to 
his age.  The examiner did believe that the veteran had a 
form of multiple sclerosis that was now stable.  Except for 
having difficulty with tandem gait, the veteran seemed to 
have an otherwise normal neurologic examination.  It was 
opined that the veteran certainly should be employable if he 
did not have to do anything that required extreme balance 
such as climbing ladders.  The veteran did not appear to have 
much in the way of disability at the moment.  The examiner 
did not see any impairment with fine motor control or 
significant sensory impairment.  

A November 2002 neurology examination addendum indicates that 
the veteran had three lumbar laminectomies that were 
unrelated to multiple sclerosis.  It was therefore doubted 
that multiple sclerosis had aggravated the degenerative disc 
disease or any pain coming from the low back.  It was 
therefore concluded, based on a review of the records and the 
examiner's previous neurologic examination, that it was 
probably not as likely that the veteran's degenerative disc 
disease of the lower back was permanently aggravated by the 
veteran's service connected multiple sclerosis.  


Analysis

Service connection is in effect for multiple sclerosis, 
evaluated as 30 percent disabling under Diagnostic Code (DC) 
8018 of VA's Schedule for Rating Disabilities, 38 C.F.R. Part 
4.

The Court has held that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition. 38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594. 38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v Brown, 
5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board will utilize Diagnostic Code 8018, which provides 
criteria for rating impairment resulting from multiple 
sclerosis in the evaluation of the veteran's appeal.  

Under Diagnostic Code 8018, a 30 percent evaluation is the 
minimum evaluation assignable for multiple sclerosis.  For 
the minimum rating, there must be ascertainable residuals.  A 
note immediately following DC 8018 provides that 
determinations as to the presence of residuals not capable of 
objective verification, i.e., headaches, dizziness, 
fatigability; must be approached on the basis of the 
diagnosis recorded.  Subjective residuals will be accepted 
when consistent with the disease and not more likely 
attributable to other disease or no disease.  It is of 
exceptional importance that when ratings in excess of the 
prescribed minimum ratings are assigned, the Diagnostic Codes 
utilized as bases of evaluation be cited, in addition to the 
Codes identifying the diagnoses.

38 C.F.R. § 4.124a provides that with neurological disorders 
such as multiple sclerosis and its residuals, such disorders 
may be rated in proportion to the impairment of motor, 
sensory, or mental function.  Consideration of such 
symptomatology as psychotic manifestations, complete or 
partial loss of use of one or more extremities, speech 
disturbances, impairment of vision, disturbances of gait, 
tremors, visceral manifestations, etc., referring to the 
appropriate bodily system of the schedule.  Where there is 
partial loss of use of one or more extremities from 
neurological lesions, that neurologic loss is evaluated by 
comparison with the mild, moderate, severe, or complete 
paralysis of peripheral nerves.

Upon reviewing the rating criteria in relation to the 
evidence, the Board finds that the veteran's disability 
picture is most consistent with the currently assigned 30 
percent disability evaluation.  An increased disability 
evaluation, therefore, is not warranted.  

Dr. Rice was the veteran's treating physician until the late 
1990s.  He submitted several statements in support of the 
veteran's claim.  In August 1988, Dr. Rice indicated that the 
veteran's multiple sclerosis had been relatively quiet as far 
as he could tell.  His impression was probable multiple 
sclerosis.  In February 1992, Dr. Rice indicated that there 
had been no significant progression or exacerbation in the 
multiple sclerosis.  Dr. Rice indicated in May and September 
1994 that the veteran continued to exhibit signs and symptoms 
of multiple sclerosis.  Dr. Rice opined in April 1996 that 
the veteran was completely disabled for any employment based 
on multiple sclerosis and degenerative disc disease.  
Finally, a March 1997 treatment notation from Dr. Rice 
indicates that neurologically the veteran was doing about the 
same with no new radicular or demyelinating symptoms.  The 
impression was chronic inactive multiple sclerosis.  In 
November 1997, Dr. Rice indicated that the veteran did not 
need any specific therapy.  Dr. Rice's statements and 
treatment notations, in the aggregate, do not support the 
assignment of more than a 30 percent evaluation.

The veteran has received a number of VA rating examinations 
as part of the appeal process.  In October 1990, the examiner 
concluded that the examiner had revealed no symptomatology 
that could with certainty be attributed to multiple 
sclerosis.  An examiner concluded in April 1992 that the 
veteran's multiple sclerosis seemed to be in remission.  Mild 
manifestations of demyelinating disease were found in July 
1993.  In October 1996, the evidence of multiple sclerosis on 
examination was deemed to be less than compelling.  In March 
1997, it was determined that multiple sclerosis resulted in 
poor balance and left leg weakness.  Multiple sclerosis was 
assessed as being stable.  

In September 2001, the veteran was afforded a VA neurology 
examination by a board certified physician.  The report of 
examination shows that the examiner accurately recounted and 
considered the veteran's lengthy medical history.  The 
examiner indicated that the veteran's medical picture 
resembled relapsing and remitting or even "burned out" 
multiple sclerosis.  Except for having difficulty with tandem 
gait, the veteran seemed to have an otherwise normal 
neurologic examination.  No impairment in fine motor control 
or significant sensory impairment was present.  It was 
concluded that the veteran had a form of multiple sclerosis 
that was now stable.

The report of VA examination in September 2001 is 
representative of the ascertainable residuals resulting from 
multiple sclerosis.  This report shows that the veteran had 
difficulty with tandem gait.  Dr. Rice also indicated that 
the veteran suffered from weakness of the left lower 
extremity and fatigue.  Although there have been differing 
opinions as to the origin of left lower extremity weakness 
(multiple sclerosis vs. radicular symptoms from degenerative 
disc disease of the low back), multiple sclerosis will be 
accepted as the genesis of left side weakness as there is no 
clear evidence that this weakness is more likely attributable 
to disc disease.  

On the other hand, there is no recent evidence of spasticity 
or tremor upon examination other than tremors of the calves.  
There is no evidence of significant motor, sensory or mental 
function impairment.  There is no evidence of complete or 
partial loss of use of one or more extremities or speech 
disturbance.  As cited above, the veteran has some 
disturbance of gait and muscle tremors of the calves.  

Significant probative weight must to accorded to the 
veteran's own statement in September 2001 to the effect that 
he could not remember his last exacerbation.  A longitudinal 
review of the rating examinations shows that the veteran has 
consistently had near-normal neurologic evaluations.  The 
veteran's multiple sclerosis has remained remarkably stable 
throughout the 15-year period represented by this claim.  The 
totality of the evidence clearly shows the presence of 
ascertainable residuals of multiple sclerosis that warrants 
the current minimum disability evaluation of 30 percent, but 
no higher, under DC 8018.  Accordingly, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 30 percent for 
multiple sclerosis.  

It has been asserted that the November 2002 VA medical 
opinion was inadequate as to whether multiple sclerosis had 
aggravated the veteran's degenerative disc disease.  It is 
the veteran's contention that he has suffered from back 
spasms for a long time which accelerated the non service 
connected degenerative back disease.  Case law dictates that 
lay individuals may not render medical conclusions to include 
etiological diagnoses.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In this case, the veteran as a layperson, lacks the ability 
to posit a medical opinion that would establish that multiple 
sclerosis had aggravated the non-service connected 
degenerative disc disease.  The medical record from 1988 to 
the present, fails to show the presence of significant spasms 
of the low back.  Thus, there is no basis to revisit this 
issue as the facts do not support the rationale underscoring 
this contention.  Moreover, the medical acumen of the board 
certified VA examiner who rendered the November 2002 opinion 
has been accepted by the representative.  In the absence of 
any medical opinion to the contrary, there is no basis upon 
which to question the probity of the November 2002 opinion.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations must be considered.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  This 
includes the provisions of 38 C.F.R. § 3.321(b)(1) (2002).  
The Board finds that the disability picture herein is not so 
exceptional or unusual as to warrant an evaluation on an 
extraschedular basis.  During this appeal, the veteran was 
hospitalized one time in 1992 pursuant to a Board's remand to 
facilitate verification of the diagnosis of multiple 
sclerosis.  The report of hospitalization noted that the 
veteran's multiple sclerosis had been stable.  

The issue of whether multiple sclerosis precludes the veteran 
from being employed has been raised.  In April 1996, Dr. Rice 
opined that the veteran was unemployable due to multiple 
sclerosis and severe degenerative disc disease.  Multiple VA 
examination reports do not demonstrate unemployability due to 
multiple sclerosis.  The VA examiner in September 2001 opined 
that the veteran should be employable as long as he did not 
have to perform work functions that required extreme balance.  
It was noted that the veteran did not have much in the way of 
disability at that moment and that disability resulting from 
multiple sclerosis did not affect the veteran's ability to 
ambulate or do anything that needed to be done at the prison.  
In view of these facts, it would be impossible to sustain the 
conclusion that the veteran was unemployable or that he had 
even lost significant time from work due to multiple 
sclerosis.  

In short, there is nothing in the record to suggest that the 
veteran's service connected multiple sclerosis causes 
problems not contemplated by the pertinent rating criteria 
and the currently assigned 30 percent evaluation.  Thus, 
extraschedular consideration is not warranted in this case.


ORDER

Entitlement to a rating in excess of 30 percent for the 
service connected multiple sclerosis is denied.


	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

